
	
		I
		111th CONGRESS
		1st Session
		H. R. 496
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Rangel (for
			 himself, Mr. Levin,
			 Mr. Neal of Massachusetts,
			 Ms. Berkley,
			 Ms. Schwartz,
			 Mr. Davis of Alabama,
			 Mr. Visclosky,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Altmire, and
			 Mr. Schauer) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Rules and
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend United States trade laws to eliminate foreign
		  barriers to exports of United States goods and services, to restore rights
		  under trade remedy laws, to strengthen enforcement of United States
		  intellectual property rights and health and safety laws at United States
		  borders, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Trade Enforcement Act of
			 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Elimination of foreign barriers to exports of U.S. goods
				and services 
					Sec. 101. Identification of trade expansion
				priorities.
					Sec. 102. Office of the Congressional Trade
				Enforcer.
					Sec. 103. Appointment of General Counsel of the U.S. Trade
				Representative.
					Sec. 104. Identification of countries that maintain unfair
				technical barriers to trade or unfair sanitary or phytosanitary
				measures.
					Title II—Restoration of rights under trade remedy
				laws
					Sec. 201. Application of countervailing duties to nonmarket
				economy countries and strengthening application of the law.
					Sec. 202. Treatment of individual business enterprises in
				nonmarket economy countries.
					Sec. 203. Revocation of nonmarket economy country
				status.
					Sec. 204. WTO Appellate Body rulings requiring offsets for
				non-dumped comparisons.
					Sec. 205. Role of WTO Appellate Body rulings in the WTO dispute
				settlement system.
					Sec. 206. Clarification regarding material injury by reason of
				imports of subject merchandise.
					Sec. 207. Standard for presidential action on ITC finding of
				market disruption.
					Sec. 208. Application of amendments to goods from Canada and
				Mexico.
					Sec. 209. Rule of construction.
					Title III—Enforcement of health and safety laws and intellectual
				property rights at U.S. borders 
					Subtitle A—Import safety
					Sec. 301. Definitions.
					Sec. 302. Obtaining data on goods destined for importation into
				the United States.
					Sec. 303. Interagency coordination.
					Sec. 304. Development of import safety program.
					Sec. 305. Information exchange process.
					Sec. 306. Training.
					Sec. 307. Sanctions on certain suppliers.
					Sec. 308. Report to Congress.
					Subtitle B—Strengthening enforcement of intellectual property
				rights at U.S. borders
					Chapter 1—Coordination of enforcement of intellectual property
				rights 
					Sec. 311. Definitions.
					Sec. 312. Director of Intellectual Property Rights
				Enforcement.
					Sec. 313. Strategic plan for the enforcement of intellectual
				property rights.
					Sec. 314. CBP and ICE coordinators.
					Chapter 2—Regulatory and policy improvements against
				counterfeiting and piracy
					Sec. 321. In general.
					Sec. 322. Identification of certain unlawful goods.
					Sec. 323. Training in new technologies.
					Sec. 324. Disclosure of information and samples of shipments to
				intellectual property owners.
					Sec. 325. Improvements to recordation process.
					Sec. 326. Identification of low-risk shippers.
					Sec. 327. Watch List database.
					Sec. 328. Civil fines for importation of pirated or counterfeit
				goods.
					Chapter 3—Training enhancements
					Sec. 331. International training and technical assistance
				enhancements.
					Chapter 4—New legal tools for border enforcement
					Sec. 341. Expanded prohibitions on importation or exportation
				of counterfeit or pirated goods.
					Sec. 342. Declarations regarding counterfeit and infringing
				merchandise.
					Chapter 5—Regulatory authority
					Sec. 351. Regulatory authority.
					Subtitle C—Administrative provisions
					Sec. 361. Definitions.
					Sec. 362. Advisory Committee on Import Safety and Intellectual
				Property Enforcement.
					Sec. 363. Staffing enhancements at CBP.
					Sec. 364. Staffing enhancements at ICE.
					Subtitle D—Authorization of appropriations
					Sec. 371. Authorization of appropriations.
				
			IElimination of
			 foreign barriers to exports of U.S. goods and services 
			101.Identification of
			 trade expansion priorities
				(a)Identification
			 of trade expansion prioritiesSection 310 of the Trade Act of 1974 is
			 amended to read as follows:
					
						310.Identification
				of trade expansion priorities
							(a)Identification
								(1)Identification
				and reportWithin 30 days after the submission in each calendar
				year of the report required by section 181(b), the Trade Representative
				shall—
									(A)review United
				States trade expansion priorities;
									(B)identify priority
				foreign country practices the elimination of which is likely to have the most
				significant potential to increase United States exports, either directly or
				through the establishment of a beneficial precedent; and
									(C)submit to the
				Congressional Trade Enforcer, the Committee on Finance of the Senate, and the
				Committee on Ways and Means of the House of Representatives and publish in the
				Federal Register a report on the priority foreign country practices so
				identified.
									(2)FactorsIn
				identifying priority foreign country practices under paragraph (1), the Trade
				Representative shall take into account all relevant factors, including—
									(A)the major barriers
				and trade distorting practices described in the National Trade Estimate Report
				required under section 181(b);
									(B)the trade
				agreements to which a foreign country is a party and its compliance with those
				agreements;
									(C)the medium- and
				long-term implications of foreign government procurement plans; and
									(D)the international competitive position and
				export potential of United States products and services.
									(3)Contents of
				reportThe Trade Representative may include in the report, if
				appropriate—
									(A)a description of
				foreign country practices that may in the future warrant identification as
				priority foreign country practices; and
									(B)a statement about
				other foreign country practices that were not identified because they are
				already being addressed by provisions of United States trade law, by existing
				bilateral trade agreements, or as part of trade negotiations with other
				countries, and because progress is being made toward the elimination of such
				practices.
									(b)Initiation of
				consultationsBy no later than the date that is 21 days after the
				date on which a report is submitted to the Congressional Trade Enforcer and the
				appropriate congressional committees under subsection (a)(1)(C), the Trade
				Representative should seek consultations with each foreign country identified
				in the report as engaging in priority foreign country practices for the purpose
				of reaching a satisfactory resolution of such priority practices.
							(c)Initiation of
				investigationIf the Trade Representative seeks consultations
				under subsection (b) and a satisfactory resolution of the priority foreign
				country practices involved has not been reached within 90 days after the date
				on which a report is submitted to the appropriate congressional committees
				under subsection (a)(1), the Trade Representative shall initiate under section
				302(b)(1) an investigation under this chapter with respect to such priority
				foreign country practices.
							(d)Agreements for
				the elimination of barriersIn the consultations with a foreign
				country that the Trade Representative is required to request under section
				303(a) with respect to an investigation initiated by reason of subsection (c),
				the Trade Representative shall seek to negotiate an agreement that provides for
				the elimination of the practices that are the subject of the investigation as
				quickly as possible or, if elimination of the practices is not feasible, an
				agreement that provides for compensatory trade benefits.
							(e)ReportsThe
				Trade Representative shall include in the semiannual report required by section
				309(3) a report on the status of any investigations initiated pursuant to
				subsection (c) and, where appropriate, the extent to which such investigations
				have led to increased opportunities for the export of products and services of
				the United States.
							(f)DefinitionFor purposes of this section, the term
				Congressional Trade Enforcer means the head of the Office of the
				Congressional Trade Enforcer established under section 102 of the Trade
				Enforcement Act of
				2009.
							.
				(b)Conforming
			 amendmentThe item relating
			 to section 310 in the table of contents of the Trade Act of 1974 is amended to
			 read as follows:
					
						
							Sec. 310. Identification of trade
				expansion
				priorities.
						
						.
				102.Office of the
			 Congressional Trade Enforcer
				(a)EstablishmentThere
			 is established in the legislative branch an Office of the Congressional Trade
			 Enforcer (in this section referred to as the Office).
				(b)Congressional
			 Trade Enforcer
					(1)Appointment and
			 termsThe head of the Office
			 shall be a Congressional Trade Enforcer, who shall be appointed to a term of 2
			 years beginning on the first day of each new Congress. Appointments in
			 odd-numbered Congresses shall be made by the Speaker of the House of
			 Representatives, in consultation with the minority leader of the House of
			 Representatives, the majority leader of the Senate, and the minority leader of
			 the Senate, after considering recommendations received from the Committee on
			 Ways and Means of the House of Representatives and the Committee on Finance of
			 the Senate. Appointments in even-numbered Congresses shall be made by the
			 majority leader of the Senate, in consultation with the minority leader of the
			 Senate, the Speaker of the House of Representatives, and the minority leader of
			 the House of Representatives, after considering recommendations received from
			 the Committee on Finance of the Senate and the Committee on Ways and Means of
			 the House of Representatives. The Congressional Trade Enforcer shall be
			 appointed without regard to political affiliation and solely on the basis of
			 fitness to perform the functions described in subsection (d).
					(2)Continued
			 serviceAn individual may
			 serve as the Congressional Trade Enforcer for more than one term, and the
			 person making the appointment under paragraph (1) should look favorably upon
			 reappointing the individual serving as the Congressional Trade Enforcer. An
			 individual serving as Congressional Trade Enforcer at the expiration of a term
			 may continue to serve until a successor is appointed. The Congressional Trade
			 Enforcer may be removed by either the House of Representatives or the Senate by
			 resolution.
					(3)CompensationThe
			 Congressional Trade Enforcer shall receive compensation at an annual rate of
			 pay that is equal to the lower of—
						(A)the highest annual
			 rate of compensation of any officer of the Senate; or
						(B)the highest annual
			 rate of compensation of any officer of the House of Representatives.
						(c)PersonnelThe
			 Congressional Trade Enforcer shall appoint and fix the compensation of such
			 personnel as may be necessary to carry out the functions described in
			 subsection (d). All personnel of the Office shall be appointed without regard
			 to political affiliation and solely on the basis of their fitness to perform
			 their duties. The Congressional Trade Enforcer may prescribe the duties and
			 responsibilities of the personnel of the Office, and delegate to them authority
			 to perform any of the duties, powers, and functions imposed on the Office. For
			 purposes of pay (other than the pay of the Congressional Trade Enforcer) and
			 employment benefits, rights, and privileges, all personnel of the Office shall
			 be treated as if they were employees of the House of Representatives.
				(d)Purpose and
			 functions
					(1)PurposeThe
			 purpose of the Congressional Trade Enforcer shall be to ensure compliance by
			 trading partners of the United States with trade agreements to which the United
			 States and such trading partners are parties.
					(2)Functions;
			 actions by ustr
						(A)In
			 generalThe Congressional Trade Enforcer shall have the authority
			 to investigate foreign trade practices that are barriers to United States
			 exports and issue indictments in cases where such practices violate any of the
			 Uruguay Round Agreements or any bilateral or regional trade agreement to which
			 the United States is a party.
						(B)Submission of
			 indictmentsThe Congressional
			 Trade Enforcer shall submit indictments referred to in subparagraph (A) to the
			 Committee on Ways and Means of the House of Representatives, the Committee on
			 Finance of the Senate, and the United States Trade Representative.
						(C)Action pursuant
			 to indictmentWithin 30 days
			 after receiving an indictment under subparagraph (B), the Trade Representative
			 should commence dispute resolution procedures in the appropriate forum against
			 the country or countries that are the subject of the indictment unless—
							(i)before the date of
			 filing, the foreign country or countries involved enter into an agreement with
			 the United States to eliminate the practice that is inconsistent with its
			 international obligations; or
							(ii)in
			 extraordinary cases, the filing of the case would cause serious harm to the
			 national security of the United States.
							(D)ReportIf the Trade Representative does not
			 commence dispute resolution procedures under subparagraph (C) pursuant to an
			 indictment under subparagraph (B), the Trade Representative shall, not later
			 than 60 days after receiving the indictment, submit to the Committee on Ways
			 and Means of the House of Representatives and the Committee on Finance of the
			 Senate a report containing the reasons therefor and shall publish notice of the
			 decision, together with a summary of such reasons, in the Federal
			 Register.
						(3)Vote by
			 congressional committeesDuring the 60-day period after the Trade
			 Representative submits a report under subparagraph (D), the Committee on Ways
			 and Means of the House of Representatives and the Committee on Finance of the
			 Senate may each vote to indicate the agreement or disagreement of the committee
			 with the decision of the Trade Representative not to commence dispute
			 resolution procedures.
					(4)DefinitionsIn this subsection:
						(A)IndictmentThe
			 term indictment means a formal written analysis setting forth
			 the legal explanation of the manner in which a foreign trade practice of a
			 country or countries violates any of the Uruguay Round Agreements or any
			 bilateral or regional trade agreement to which the United States is a
			 party.
						(B)Uruguay round
			 agreementsThe term Uruguay Round Agreements means
			 any of the agreements approved by the Congress under section 101(a)(1) of the
			 Uruguay Round Agreements Act (19 U.S.C. 3511(a)(1)).
						(e)Office of Market
			 Access Assistance
					(1)EstablishmentThere is established in the Office of the
			 Congressional Trade Enforcer an Office of Market Access Assistance.
					(2)FunctionsThe
			 Office of Market Access Assistance shall provide technical and legal assistance
			 and advice to eligible small businesses to enable such small businesses to
			 prepare and file petitions (other than those which, in the opinion of the
			 Office of Market Access Assistance, are frivolous) under section 302 of the
			 Trade Act of 1974.
					(3)DefinitionIn
			 this subsection, the term “eligible small business” means any business concern
			 which, in the judgment of the Office of Market Access Assistance, due to its
			 small size, has neither adequate internal resources nor financial ability to
			 obtain qualified outside assistance in preparing and filing petitions and
			 complaints under section 302 of the Trade Act of 1974. In determining whether a
			 business concern is an “eligible small business,” the Office of Market Access
			 Assistance may consult with the Administrator of the Small Business
			 Administration and the heads of other appropriate Federal departments and
			 agencies.
					(f)Relationship to
			 executive branchThe
			 Congressional Trade Enforcer is authorized to secure information, data,
			 estimates, and statistics directly from the various departments, agencies, and
			 establishments of the executive branch of Government and the regulatory
			 agencies and commissions of the Government. All such departments, agencies,
			 establishments, and regulatory agencies and commissions shall furnish the
			 Congressional Trade Enforcer with any available material that the Congressional
			 Trade Enforcer determines to be necessary in the performance of the functions
			 of the Office. The Congressional Trade Enforcer is also authorized, upon
			 agreement with the head of any such department, agency, establishment, or
			 regulatory agency or commission, to use its services, facilities, and
			 personnel, with or without reimbursement; and the head of each such department,
			 agency, establishment, or regulatory agency or commission is authorized to
			 provide to the Office such services, facilities, and personnel.
				(g)Relationship to
			 other agencies of CongressIn
			 carrying out the functions of the Office, and for the purpose of coordinating
			 the operations of the Office with those of other congressional agencies with a
			 view to using most effectively the information, services, and capabilities of
			 all such agencies in carrying out the responsibilities assigned to each, the
			 Congressional Trade Enforcer is authorized to obtain information, data,
			 estimates, and statistics developed by the Government Accountability Office and
			 the Library of Congress, and (upon agreement with them) to use their services,
			 facilities, and personnel, with or without reimbursement. The Comptroller
			 General and the Librarian of Congress are authorized to provide the Office with
			 the information, data, estimates, and statistics, and the services, facilities,
			 and personnel, referred to in the preceding sentence.
				(h)Authorizations
			 of appropriationsThere are
			 authorized to be appropriated to the Office such sums as may be necessary for
			 each fiscal year to carry out this section.
				103.Appointment of
			 General Counsel of the U.S. Trade Representative
				(a)Establishment of
			 positionSection 141(b)(2) of
			 the Trade Act of 1974 (19 U.S.C. 2171(b)(2)) is amended to read as
			 follows:
					
						(2)There shall be in the Office 3 Deputy
				United States Trade Representatives, 1 Chief Agriculture Negotiator, and 1
				General Counsel. The 3 Deputy United States Trade Representatives, the Chief
				Agriculture Negotiator, and the General Counsel shall be appointed by the
				President, by and with the advice and consent of the Senate. As an exercise of
				the rulemaking of the Senate, any nomination of a Deputy United States Trade
				Representative, the Chief Agricultural Negotiator, or the General Counsel
				submitted to the Senate for its advice and consent, and referred to a
				committee, shall be referred to the Committee on Finance. Each Deputy United
				States Trade Representative, the Chief Agricultural Negotiator, and the General
				Counsel shall hold office at the pleasure of the President and shall have the
				rank of
				Ambassador.
						.
				(b)Functions of
			 positionSection 141(c) of the Trade Act of 1974 (19 U.S.C.
			 2171(c)) is amended—
					(1)by aligning
			 paragraph (5) with paragraph (4); and
					(2)by adding at the
			 end the following new paragraph:
						
							(6)The principal function of the General
				Counsel shall be to ensure that United States trading partners comply with
				trade agreements to which the United States and such trading partners are
				parties (including by investigating and prosecuting disputes before the World
				Trade Organization and pursuant to other trade agreements to which the United
				States is a party), to defend the United States in dispute settlement
				proceedings under such trade agreements, and otherwise to provide legal advice
				to the United States Trade Representative. The General Counsel shall perform
				such other functions as the United States Trade Representative may
				direct.
							.
					(c)CompensationSection
			 5314 of title 5, United States Code, is amended by inserting after Chief
			 Agricultural Negotiator the following:
					
						General
				Counsel.
						.
				104.Identification
			 of countries that maintain unfair technical barriers to trade or unfair
			 sanitary or phytosanitary measures
				(a)Identification
			 required
					(1)In
			 generalChapter 8 of title I
			 of the Trade Act of 1974 is amended by adding at the end the following:
						
							183.Identification
				of countries that maintain unfair technical barriers to trade or unfair
				sanitary or phytosanitary measures
								(a)In
				generalNot later than the
				date that is 30 days after the date on which the annual report is required to
				be submitted to Congressional committees under section 181(b), the United
				States Trade Representative (in this section referred to as the Trade
				Representative) shall identify—
									(1)those foreign countries that maintain
				technical barriers to trade, or sanitary or phytosanitary measures, that deny
				fair and equitable market access to United States products; and
									(2)those foreign
				countries identified under paragraph (1) that are determined by the Trade
				Representative to be priority foreign countries.
									(b)Special rules
				for identifications
									(1)CriteriaIn
				identifying priority foreign countries under subsection (a)(2), the Trade
				Representative shall identify only those foreign countries—
										(A)that have the most onerous or egregious
				acts, policies, or practices that deny fair and equitable market access to
				United States products;
										(B)whose acts,
				policies, or practices described in subparagraph (A) have the greatest adverse
				impact (actual or potential) on the relevant United States products; and
										(C)that are
				not—
											(i)entering into good
				faith negotiations, or
											(ii)making
				significant progress in bilateral or multilateral negotiations,
											to provide fair and equitable
				market access to United States products.(2)Consultation and
				consideration requirementsIn identifying priority foreign
				countries under subsection (a)(2), the Trade Representative shall—
										(A)consult with the Secretary of Commerce, the
				Secretary of Agriculture, the Administrator of the Food and Drug
				Administration, and the heads of other appropriate Federal agencies; and
										(B)take into account
				information provided by such other sources as may be available to the Trade
				Representative and such information as may be submitted to the Trade
				Representative by interested persons, including information contained in
				reports submitted under section 181(b) and petitions submitted under section
				302.
										(3)Consideration of
				historical factorsIn identifying foreign countries under
				paragraphs (1) and (2) of subsection (a), the Trade Representative shall take
				into account—
										(A)the history of unfair technical barriers to
				trade and unfair sanitary or phytosanitary measures of the foreign country,
				including any previous identification under subsection (a)(2); and
										(B)the history of efforts of the United
				States, and the response of the foreign country, to remove unfair technical
				barriers to trade, or sanitary or phytosanitary measures, that deny fair and
				equitable market access to United States products.
										(c)Revocations and
				additional identifications
									(1)Authority to act
				at any timeIf information available to the Trade Representative
				indicates that such action is appropriate, the Trade Representative may at any
				time—
										(A)revoke the
				identification of any foreign country as a priority foreign country under this
				section; or
										(B)identify any
				foreign country as a priority foreign country under this section.
										(2)Revocation
				reportsThe Trade Representative shall include in the semiannual
				report submitted to the Congress under section 309(3) a detailed explanation of
				the reasons for the revocation under paragraph (1) of the identification of any
				foreign country as a priority foreign country under this section.
									(d)DefinitionsIn
				this section:
									(1)Sanitary or
				phytosanitary measureThe
				term sanitary or phytosanitary measure means a sanitary or
				phytosanitary measure as defined by Annex A of the Agreement on the Application
				of Sanitary and Phytosanitary Measures (described in section 101(d)(3) of the
				Uruguay Round Agreements Act (19 U.S.C. 3511(d)(3)).
									(2)Technical
				barriers to tradeThe term
				technical barriers to trade means technical regulations,
				standards, and conformity assessment procedures as defined by Annex 1 of the
				Agreement on Technical Barriers to Trade (described in section 101(d)(5) of the
				Uruguay Round Agreements Act (19 U.S.C. 3511(d)(5)).
									(3)Denial of fair
				and equitable market access
										(A)In
				generalA technical barrier to trade or a sanitary or
				phytosanitary measure may deny fair and equitable market access to United
				States products regardless of whether it is in violation of, or inconsistent
				with, the international legal rights of the United States.
										(B)Examples of
				unfair and inequitable technical barriers to tradeA
				technical barrier to trade that denies fair and equitable market access to
				United States products may include, but is not limited to, one that—
											(i)is more
				restrictive than necessary to achieve a legitimate objective of the foreign
				country, or are applied more strictly than necessary;
											(ii)is not based on
				international standards, and there is no basis to conclude that the
				international standards would be an ineffective or inappropriate means for the
				fulfilment of the legitimate objectives pursued;
											(iii)fails to give positive consideration to
				equivalent technical regulations of the United States that adequately fulfil
				the objectives of the regulations of the foreign country;
											(iv)establishes
				requirements in terms of design or descriptive characteristics, rather than
				performance;
											(v)is not transparent, such as a measure that
				is not published or does not provide meaningful opportunity for comment;
				or
											(vi)unjustifiably
				discriminates or has the effect of discriminating between imported and
				domestically produced products, or products imported from different
				countries.
											(C)Examples of
				unfair and inequitable sanitary or phytosanitary measuresA sanitary or phytosanitary measure that
				denies fair and equitable market access to United States products may include,
				but is not limited to, one that—
											(i)is
				not based on scientific principles or is maintained without sufficient
				scientific evidence;
											(ii)discriminates
				arbitrarily or unjustifiably where identical or similar conditions prevail, or
				is applied in a manner that would constitute a disguised restriction on
				international trade;
											(iii)is not based on
				an assessment of the risks to human, animal, or plant life or health, or does
				not take into account risk assessment techniques developed by any relevant
				international organizations; or
											(iv)is
				not transparent, such as a measure that is not published or does not provide
				meaningful opportunity for comment.
											(e)PublicationThe
				Trade Representative shall publish in the Federal Register a list of foreign
				countries identified under subsection (a) and shall make such revisions to the
				list as may be required by reason of action under subsection (c).
								(f) Annual
				reportThe Trade Representative shall, not later than the date by
				which countries are identified under subsection (a), transmit to the Committee
				on Ways and Means of the House of Representatives and the Committee on Finance
				of the Senate, a report on the actions taken under this section during the 12
				months preceding such report, and the reasons for such actions, including a
				description of progress made toward ensuring that technical barriers to trade
				and sanitary or phytosanitary measures do not deny fair and equitable market
				access for United States
				products.
								.
					(2)Clerical
			 amendmentThe table of
			 contents for the Trade Act of 1974 is amended by inserting after the item
			 relating to section 182 the following:
						
							
								Sec. 183. Identification of countries that
				maintain unfair technical barriers to trade or unfair sanitary or phytosanitary
				measures.
							
							.
					(b)Actions by United
			 States Trade RepresentativeSection 301(d)(3)(B) of the Trade Act of
			 1974 (19 U.S.C. 2411(d)(3)(B)) is amended—
					(1)in clause (ii), by
			 striking or at the end;
					(2)in clause (iii),
			 by striking the period at the end and inserting or; and
					(3)by adding at the
			 end the following:
						
							(iv)are technical barriers to trade, or
				sanitary or phytosanitary measures, that deny fair and equitable market access
				to United States
				products.
							.
					(c)Initiation of
			 investigationsSection
			 302(b)(2) of the Trade Act of 1974 (19 U.S.C. 2412(b)(2)) is amended—
					(1)in subparagraph (A), in the matter
			 preceding clause (i), by inserting or 183(a)(2) after
			 section 182(a)(2);;
					(2)in subparagraph (D), by inserting
			 concerning intellectual property rights that is after any
			 investigation; and
					(3)by adding at the
			 end the following:
						
							(E)The Trade Representative shall consult with
				the Secretary of Commerce, the Secretary of Agriculture, the Administrator of
				the Food and Drug Administration, and the heads of other appropriate Federal
				agencies, during any investigation concerning technical barriers to trade or
				sanitary or phytosanitary measures that is initiated under this chapter by
				reason of subparagraph
				(A).
							.
					IIRestoration of
			 rights under trade remedy laws
			201.Application of
			 countervailing duties to nonmarket economy countries and strengthening
			 application of the law
				(a)Application of
			 countervailing duties to nonmarket economiesSection 701(a)(1) of
			 the Tariff Act of 1930 (19 U.S.C.
			 1671(a)(1)) is amended by inserting (including a nonmarket economy
			 country) after country each place it appears.
				(b)Recognition of
			 countervailable subsidies in nonmarket economy countriesSection 771(5)(C) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1677(5)(E)) is amended to read as follows:
					
						(C)Other
				factors(i)The determination of
				whether a subsidy exists shall be made without regard to—
								(I)whether the
				recipient of the subsidy is publicly or privately owned;
								(II)whether the
				subsidy is provided directly or indirectly on the manufacture, production, or
				export of merchandise; and
								(III)(aa)whether the country is
				a nonmarket economy country, or
									(bb)the level of economic reforms in a
				country that is a nonmarket economy country,
									at the
				time the subsidy is provided.(ii)The administering
				authority is not required to consider the effect of the subsidy in determining
				whether a subsidy exists under this
				paragraph.
							.
				(c)Use of alternate
			 methodologies involving ChinaSection 771(5)(E) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1677(5)(E)) is amended by adding at the end the following:
					
						If the
				administering authority encounters special difficulties in identifying and
				calculating the amount of a benefit under clauses (i) through (iv) with respect
				to an investigation or review involving the People’s Republic of China,
				irrespective of whether the administering authority determines that China is a
				nonmarket economy country under paragraph (18) of this section, the
				administering authority shall use methodologies to identify and calculate the
				amount of the benefit that take into account the possibility that terms and
				conditions prevailing in China may not always be available as appropriate
				benchmarks. In applying such methodologies, where practicable, the
				administering authority should take into account and adjust terms and
				conditions prevailing in China before using terms and conditions prevailing
				outside of China. If the administering authority has determined that China is a
				nonmarket economy country under paragraph (18) of this section, the
				administering authority shall presume that special difficulties exist in
				calculating the amount of a benefit under clauses (i) through (iv) with respect
				to an investigation or review involving China and that it is not practicable to
				take into account and adjust terms and conditions prevailing in China, and the
				administering authority shall use terms and conditions prevailing outside of
				China..
				(d)Subsidies
			 provided to state-owned enterprises in the People’s Republic of
			 ChinaSection 771(5A) of the Tariff Act of 1930 (19 U.S.C.
			 1677(5A)) is amended by adding at the end the following:
					
						For
				purposes of this paragraph, subsidies provided to state-owned enterprises in
				the People’s Republic of China shall be deemed to be specific if, inter alia,
				state-owned enterprises are the predominant recipients of such subsidies or
				state-owned enterprises receive disproportionately large amounts of such
				subsidies..
				(e)Antidumping
			 provisions not affectedThe amendments made by this section shall
			 not affect the status of a country as a nonmarket economy country for the
			 purposes of any matter relating to antidumping duties under subtitle B of title
			 VII of the Tariff Act of 1930 (19
			 U.S.C. 1673 et seq.).
				(f)Effective
			 dateThe amendments made by
			 this section apply to petitions filed under section 702 of the Tariff Act of
			 1930 (19 U.S.C. 1671a) on or after October 1, 2006.
				202.Treatment of
			 individual business enterprises in nonmarket economy countriesSection 771(18) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1677(18)) is amended—
				(1)by redesignating
			 subparagraphs (D) and (E) as subparagraph (E) and (F), respectively; and
				(2)by inserting after
			 subparagraph (C) the following:
					
						(D)Treatment of
				individual business enterprisesThe administering authority shall not
				consider requests for market economy treatment at the individual business
				enterprise level in an antidumping proceeding involving a foreign country
				determined to be a nonmarket economy
				country.
						.
				203.Revocation of
			 nonmarket economy country status
				(a)Amendment of
			 definition of nonmarket economy countrySection
			 771(18)(C)(i) of the Tariff Act of 1930 (19 U.S.C. 1677(18)(C)(i)) is amended
			 to read as follows:
					
						(i)Any determination
				that a foreign country is a nonmarket economy country shall remain in effect
				until—
							(I)the administering
				authority makes a final determination to revoke the determination under
				subparagraph (A); and
							(II)a joint resolution is enacted into law
				pursuant to subsections (b) through (i) of section 203 of the Trade Enforcement
				Act of
				2009.
							.
				(b)Notification by
			 President; joint resolutionWhenever the administering authority (as
			 such term is defined in section 771(1) of the Tariff Act of 1930 (19 U.S.C.
			 1677(1)) makes a final determination under section 771(18)(C)(i)(I) of the
			 Tariff Act of 1930 (as added by subsection (a) of this section) to revoke the
			 determination that a foreign country is a nonmarket economy country—
					(1)the President
			 shall notify the Committee on Finance of the Senate and the Committee on Ways
			 and Means of the House of Representatives of the administering authority’s
			 final determination not later than 10 days after the publication of the final
			 determination in the Federal Register;
					(2)the President
			 shall transmit to the Congress a request that a joint resolution be introduced
			 pursuant to this section; and
					(3)a joint resolution
			 shall be introduced in the Congress pursuant to this section.
					(c)DefinitionFor
			 purposes of this section, the term joint resolution means only a
			 joint resolution of the 2 Houses of the Congress, the matter after the
			 resolving clause of which is as follows: That the Congress approves the
			 change of nonmarket economy status with respect to the products of _____
			 transmitted by the President to the Congress on _____., the first blank
			 space being filled in with the name of the country with respect to which a
			 determination has been made under section 771(18)(C)(i) of the Tariff Act of
			 1930 (19 U.S.C. 1677(18)(C)(i)), and the second blank space being filled with
			 the date on which the President notified the Committee on Finance of the Senate
			 and the Committee on Ways and Means of the House of Representatives under
			 subsection (b)(1).
				(d)IntroductionA
			 joint resolution shall be introduced (by request) in the House of
			 Representatives by the majority leader of the House, for himself, or by Members
			 of the House designated by the majority leader of the House, and shall be
			 introduced (by request) in the Senate by the majority leader of the Senate, for
			 himself, or by Members of the Senate designated by the majority leader of the
			 Senate.
				(e)Amendments
			 prohibitedNo amendment to a joint resolution shall be in order
			 in either the House of Representatives or the Senate, and no motion to suspend
			 the application of this subsection shall be in order in either House, nor shall
			 it be in order in either House for the presiding officer to entertain a request
			 to suspend the application of this subsection by unanimous consent.
				(f)Period for
			 committee and floor consideration
					(1)In
			 generalIf the committee or committees of either House to which a
			 joint resolution has been referred have not reported the joint resolution at
			 the close of the 45th day after its introduction, such committee or committees
			 shall be automatically discharged from further consideration of the joint
			 resolution and it shall be placed on the appropriate calendar. A vote on final
			 passage of the joint resolution shall be taken in each House on or before the
			 close of the 15th day after the joint resolution is reported by the committee
			 or committees of that House to which it was referred, or after such committee
			 or committees have been discharged from further consideration of the joint
			 resolution. If, prior to the passage by one House of a joint resolution of that
			 House, that House receives the same joint resolution from the other House,
			 then—
						(A)the procedure in
			 that House shall be the same as if no joint resolution had been received from
			 the other House, but
						(B)the vote on final
			 passage shall be on the joint resolution of the other House.
						(2)Computation of
			 daysFor purposes of paragraph (1), in computing a number of days
			 in either House, there shall be excluded any day on which that House is not in
			 session.
					(g)Floor
			 consideration in the House
					(1)Motion
			 privilegedA motion in the House of Representatives to proceed to
			 the consideration of a joint resolution shall be highly privileged and not
			 debatable. An amendment to the motion shall not be in order, nor shall it be in
			 order to move to reconsider the vote by which the motion is agreed to or
			 disagreed to.
					(2)Debate
			 limitedDebate in the House of Representatives on a joint
			 resolution shall be limited to not more than 20 hours, which shall be divided
			 equally between those favoring and those opposing the joint resolution. A
			 motion further to limit debate shall not be debatable. It shall not be in order
			 to move to recommit a joint resolution or to move to reconsider the vote by
			 which a joint resolution is agreed to or disagreed to.
					(3)Motions to
			 postponeMotions to postpone, made in the House of
			 Representatives with respect to the consideration of a joint resolution, and
			 motions to proceed to the consideration of other business, shall be decided
			 without debate.
					(4)AppealsAll
			 appeals from the decisions of the Chair relating to the application of the
			 Rules of the House of Representatives to the procedure relating to a joint
			 resolution shall be decided without debate.
					(5)Other
			 rulesExcept to the extent specifically provided in the preceding
			 provisions of this subsection, consideration of a joint resolution shall be
			 governed by the Rules of the House of Representatives applicable to other bills
			 and resolutions in similar circumstances.
					(h)Floor
			 consideration in the Senate
					(1)Motion
			 privilegedA motion in the Senate to proceed to the consideration
			 of a joint resolution shall be privileged and not debatable. An amendment to
			 the motion shall not be in order, nor shall it be in order to move to
			 reconsider the vote by which the motion is agreed to or disagreed to.
					(2)Debate
			 limitedDebate in the Senate on a joint resolution, and all
			 debatable motions and appeals in connection therewith, shall be limited to not
			 more than 20 hours. The time shall be equally divided between, and controlled
			 by, the majority leader and the minority leader or their designees.
					(3)Control of
			 debateDebate in the Senate on any debatable motion or appeal in
			 connection with a joint resolution shall be limited to not more than 1 hour, to
			 be equally divided between, and controlled by, the mover and the manager of the
			 joint resolution, except that in the event the manager of the joint resolution
			 is in favor of any such motion or appeal, the time in opposition thereto shall
			 be controlled by the minority leader or his designee. Such leaders, or either
			 of them, may, from time under their control on the passage of a joint
			 resolution, allot additional time to any Senator during the consideration of
			 any debatable motion or appeal.
					(4)Other
			 motionsA motion in the Senate to further limit debate is not
			 debatable. A motion to recommit a joint resolution is not in order.
					(i)Rules of House
			 of Representatives and SenateSubsections (c) through (h) are
			 enacted by the Congress—
					(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such subsections (c) through (h) are deemed a part of the
			 rules of each House, respectively, but applicable only with respect to the
			 procedure to be followed in that House in the case of joint resolutions
			 described in subsection (c), and subsections (c) through (h) supersede other
			 rules only to the extent that they are inconsistent therewith; and
					(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same manner
			 and to the same extent as in the case of any other rule of that House.
					204.WTO Appellate Body
			 rulings requiring offsets for non-dumped comparisons
				(a)FindingsCongress
			 finds the following:
					(1)The Contracting
			 Parties of the General Agreements on Tariffs and Trade agreed in 1947, and the
			 Members of the World Trade Organization (WTO) reaffirmed in 1994, that dumping,
			 by which products of one country are introduced into the commerce of another
			 country at less than fair value, is to be condemned if it causes
			 or threatens material injury to, or materially retards the establishment of, a
			 domestic industry.
					(2)Since the adoption
			 of the first United States antidumping law in 1921, the United States has
			 treated groups of sales that are above fair value as not dumped
			 (i.e., having a dumping margin of zero). Virtually every other government that
			 applies antidumping measures has used a similar practice of
			 zeroing sales above fair value.
					(3)In a series of
			 recent dispute settlement proceedings, the WTO Appellate Body has repeatedly
			 overturned the rulings of several panels of antidumping experts that have found
			 that the longstanding practice of zeroing is not inconsistent with the WTO
			 agreements. The WTO Appellate Body has found that the United States is required
			 to recognize “negative dumping” (the amount by which certain groups of sales
			 may exceed “fair value”) and thereby imposed a new mandate that the United
			 States must offset dumped sales.
					(4)The United States
			 has described these decisions of the WTO Appellate Body as devoid of
			 legal merit,fatally flawed, and very
			 troubling.
					(5)Despite these
			 criticisms, the U.S. Department of Commerce implemented the recommendations of
			 the WTO Appellate Body by creating mandatory offsets for dumping with respect
			 to certain comparisons made in antidumping investigations, effective February
			 22, 2007. The Department of Commerce did not make any other modifications to
			 its methodologies to ensure that dumping is addressed fully and in all
			 instances under United States antidumping law.
					(b)Sense of
			 CongressIt is the sense of Congress that—
					(1)in
			 negotiations and dispute settlement proceedings at the WTO, the United States
			 should—
						(A)restore the
			 balance between rights and obligations that was struck during the Uruguay Round
			 of Multilateral Trade Negotiations, as reflected in the Agreement on
			 Implementation of Article VI of the General Agreement on Tariffs and Trade
			 1994, including by eliminating the requirement to offset dumped sales with
			 non-dumped sales; and
						(B)preserve the
			 ability of the United States to enforce rigorously its trade laws, including
			 the antidumping, countervailing duty, and safeguard laws;
						(2)the Department of
			 Commerce should revisit its decision to modify its methodology in antidumping
			 investigations with respect to the calculation of the weighted-average dumping
			 margin, effective February 22, 2007;
					(3)a
			 revised modification should seek to ensure that 100 percent of dumping is
			 addressed under United States antidumping duty law and practice, while also
			 ensuring that the United States complies with its WTO obligations.
					(c)Requirements for
			 agency action
					(1)Changes in
			 antidumping methodologyThe Department of Commerce may not
			 implement any revised methodology in antidumping investigations with respect to
			 the calculation of weighted-average dumping margins unless and until the
			 procedures set forth in section 123(g)(1) of the Uruguay Round Agreements Act
			 (19 U.S.C. 3533(g)(1)) have been followed and completed.
					(2)Effective date
			 of modificationA final rule
			 or other modification to which paragraph (1) applies may not go into effect
			 before the end of the 60-day period beginning on the date on which
			 consultations under section 123(g)(1)(E) of the Uruguay Round Agreements Act
			 (19 U.S.C. 3533(g)(1)(E)) begin.
					(3)Vote by
			 congressional committeesDuring the 60-day period described in
			 paragraph (2), the Committee on Ways and Means of the House of Representatives
			 and the Committee on Finance of the Senate may vote to indicate the agreement
			 or disagreement of the committee with the proposed contents of the final rule
			 or other modification. Any such vote shall not be binding on the department or
			 agency which is implementing the rule or other modification.
					(d)Grace Period for
			 Original ModificationThe final modification announced in
			 “Antidumping Proceedings: Calculation of the Weighted-Average Dumping Margin
			 During an Antidumping Investigation; Final Modification,” 71 Fed. Reg. 77722
			 (December 27, 2006) shall remain in force until March 1, 2009. On that date,
			 the Department of Commerce shall return to the methodology it applied before
			 adopting the Final Modification, unless or until it issues a Revised
			 Modification, in accordance with the procedures described in subsection
			 (c).
				205.Role of WTO
			 Appellate Body rulings in the WTO dispute settlement system
				(a)FindingsCongress finds the following:
					(1)The United States
			 and other members of the World Trade Organization made clear when they
			 established the World Trade Organization that the text of the WTO agreements,
			 and not interpretations of those agreements by the Appellate Body or any other
			 international tribunal, establishes the rights and obligations of WTO members.
			 The WTO members determined that in their findings and recommendations,
			 the panel and Appellate Body cannot add to or diminish the rights and
			 obligations in the text of an agreement. Instead, a dispute settlement
			 panel is to make an objective assessment of the matter before it,
			 including an objective assessment of the facts of the case and the
			 applicability of and conformity with the relevant covered agreements.
			 The WTO members themselves, by a three-fourths majority, have the
			 exclusive authority to adopt binding interpretations of the WTO
			 agreements.
					(2)Accordingly, in
			 1996, the WTO Appellate Body stated that past dispute settlement decisions
			 create legitimate expectations among WTO Members, and, therefore, should
			 be taken into account where they are relevant to any dispute. However, they are
			 not binding, except with respect to resolving the particular dispute between
			 the parties to that dispute..
					(3)In 2008, however,
			 the Appellate Body criticized a dispute settlement panel for conducting its own
			 objective assessment of a legal issue and refusing to follow the Appellate
			 Body’s past interpretations of provisions of WTO agreements. The Appellate Body
			 stated that it was deeply concerned about the Panel’s decision to depart
			 from well-established Appellate Body jurisprudence clarifying the
			 interpretation of the same legal issues.
					(4)The notion that a
			 dispute settlement panel is obligated to follow Appellate Body precedent,
			 rather than its own objective assessment of the relevant WTO agreements, is
			 inconsistent with the text of those agreements and ultimately may have a
			 chilling effect on future negotiations to further open markets and strengthen
			 the global trading system.
					(b)Sense of
			 CongressIt is the sense of the Congress that the United States
			 should state unequivocally that—
					(1)it in inconsistent
			 with the express mandate of limited authority to the WTO Appellate Body under
			 the Understanding on Rules and Procedures Governing the Settlement of Disputes
			 for the Appellate Body to establish a new legal standard that dispute
			 settlement panels must apply in deciding cases; and
					(2)a dispute settlement panel is obligated to
			 follow the text of an agreement negotiated by the WTO members themselves, and
			 not the jurisprudence of the WTO Appellate Body.
					(c)DefinitionsIn
			 this section:
					(1)WTO
			 agreementsThe term
			 WTO agreements means the agreements approved by the Congress
			 under section 101(a)(1) of the Uruguay Round Agreements Act (19 U.S.C.
			 3511(a)(1)).
					(2)WTO
			 memberThe term WTO
			 member has the meaning given that term in section 2 of the Uruguay
			 Round Agreements Act (19 U.S.C. 3501).
					(3)Appellate body;
			 dispute settlement panelThe
			 terms Appellate Body and dispute settlement panel
			 have the meanings given those terms in section 121 of the Uruguay Round
			 Agreements Act (19 U.S.C. 3531).
					(4)Understanding on
			 rules and procedures governing the settlement of disputesThe term Understanding on Rules and
			 Procedures Governing the Settlement of Disputes means the agreement
			 described in section 101(d)(16) of the Uruguay Round Agreements Act (19 U.S.C.
			 3511(d)(16)).
					206.Clarification
			 regarding material injury by reason of imports of subject
			 merchandiseSection 771(7) of
			 the Tariff Act of 1930 (19 U.S.C. 1677(7)) is amended by adding at the end the
			 following:
				
					(J)Additional
				requirementsIn evaluating whether there is material injury, or
				threat thereof, by reason of imports of the subject merchandise, the Commission
				shall make its determination without regard to—
						(i)whether other
				imports would have replaced or are likely to replace subject imports if an
				order were issued or a suspension agreement were accepted under this title;
				or
						(ii)the effect of a
				potential order or suspension agreement on the domestic industry, except with
				respect to any finding required by subparagraph
				(F)(ii).
						.
			207.Standard for
			 presidential action on ITC finding of market disruptionSection 421 of the Trade Act of 1974 (19
			 U.S.C. 2451) is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 any before increased duties; and
					(B)by striking
			 , to the extent and for such period and all that follows to the
			 end period and inserting recommended by the International Trade
			 Commission;
					(2)in
			 subsection (e), in the second sentence, by striking agreed upon by
			 either group and all that follows to the end period and inserting
			 shall be considered an affirmative determination under subsection
			 (b);
				(3)in subsection
			 (f)—
					(A)in the heading, by
			 striking on Proposed
			 Remedies and inserting for Relief;
					(B)in the first
			 sentence—
						(i)by
			 striking the President or Trade Representative may consider as
			 and inserting is to be considered; and
						(ii)by
			 striking the Commission shall propose and inserting the
			 Commission shall recommend; and
						(C)in the second
			 sentence, by striking proposed action and inserting
			 recommended action;
					(4)in subsection
			 (g)(2)(B)—
					(A)by striking
			 or may be considered by the President or the Trade Representative
			 as and inserting or if the determination is considered to
			 be; and
					(B)by striking
			 on proposed remedies and inserting for
			 relief;
					(5)in subsection
			 (h)—
					(A)in the heading, by
			 striking Proposed measure
			 and recommendation to the President and inserting
			 Recommended Relief and
			 Report by Trade Representative;
					(B)in paragraph
			 (1)—
						(i)by
			 striking measure proposed by the Trade Representative to be taken
			 pursuant to subsection (a) and inserting relief recommended by
			 the Commission under subsection (f); and
						(ii)by
			 striking proposed measure and inserting recommended
			 relief;
						(C)in paragraph (2),
			 by striking on the measure proposed by the Trade Representative
			 and all that follows to the end period and inserting , shall transmit a
			 report to the President recommending what action to take under subsection
			 (k); and
					(D)by adding at the
			 end the following new paragraph:
						
							(3)The Trade Representative, after
				submitting a report to the President under paragraph (2), shall promptly make
				the report available to the public, excluding any proprietary or confidential
				information. The Trade Representative shall publish a summary of the report in
				the Federal
				Register.
							;
					(6)in subsection
			 (i)—
					(A)in the flush
			 sentence at the end of paragraph (1), by striking agreed upon by either
			 group and all that follows to the end period and inserting shall
			 be considered an affirmative determination of the Commission;
			 and
					(B)by striking
			 paragraphs (2), (3), and (4), and inserting the following:
						
							(2)On the date on which the Commission
				completes its determinations under paragraph (1), the Commission shall transmit
				a report on the determinations to the President and the Trade Representative,
				including the reasons for its determinations. If the determinations under
				paragraph (1) are affirmative or if the determinations are considered to be
				affirmative under paragraph (1), the Commission shall include in its report its
				recommendations on provisional relief to be taken to prevent or remedy the
				market disruption. Only those members of the Commission who agreed to the
				affirmative determinations under paragraph (1) are eligible to vote on the
				recommended provisional relief to prevent or remedy market disruption. Members
				of the Commission who did not agree to the affirmative determinations may
				submit, in the report, dissenting or separate views regarding the determination
				and any recommendation of provisional relief referred to in this
				paragraph.
							(3)The provisional relief referred to in
				paragraph (2) may include—
								(A)the imposition of or increase in any
				duty;
								(B)any modification, or imposition of any
				quantitative restriction on the importation of any article into the United
				States; or
								(C)any combination of actions under
				subparagraph (A) or (B).
								(4)If the determinations under paragraph
				(1) are affirmative or if the determinations are considered to be affirmative
				under paragraph (1), the Trade Representative shall, within 10 days after
				receipt of the Commission's report, transmit a report to the President
				recommending what action to take with respect to provisional relief under
				subsection (k).
							(5)(A)The President shall
				proclaim any provisional relief recommended by the Commission not later than 10
				days after the date the President receives the report described in paragraph
				(4) from the Trade Representative.
								(B)Any provisional relief proclaimed by
				the President pursuant to a determination of critical circumstances shall
				remain in effect for a period not to exceed 200 days.
								(C)Provisional relief shall cease to
				apply upon the effective date of relief proclaimed under subsection (a), upon a
				decision by the President not to provide such relief under subsection (k), or
				upon a negative determination by the Commission under subsection
				(b).
								;
					(7)in subsection
			 (j)—
					(A)in paragraph (1),
			 by striking which the Trade Representative considers to be and
			 inserting that is considered to be; and
					(B)by striking
			 paragraph (2) and inserting the following:
						
							(2)If no agreement is reached with the
				People’s Republic of China pursuant to consultations under paragraph (1) in the
				time required for Presidential action under subsection (k), or if the President
				determines that an agreement reached pursuant to such consultations is not
				preventing or remedying the market disruption at issue in the time required for
				Presidential action under subsection (k), the President shall provide import
				relief in accordance with subsection
				(a).
							;
					(8)in subsection
			 (k)—
					(A)in the heading, by
			 striking Standard for
			 presidential action and inserting
			 Timing for presidential
			 action; exceptions;
					(B)in paragraph (1),
			 by striking a recommendation from the Trade Representative and
			 all that follows to the end period and inserting a report from the Trade
			 Representative under subsection (h)(2), the President shall, pursuant to
			 subsection (a), proclaim the relief recommended by the Commission;
			 and
					(C)by amending
			 paragraph (2) to read as follows:
						
							(2)The President may decline to proclaim
				relief pursuant to subsection (a), may proclaim relief pursuant to subsection
				(a) that differs from the relief recommended by the Commission, may decline to
				proclaim provisional relief pursuant to subsection (i), or may proclaim
				provisional relief pursuant to subsection (i) that differs from the relief
				recommended by the Commission—
								(A)only in extraordinary cases;
				and
								(B)only if the President determines that
				providing relief or provisional relief pursuant to subsection (a) or (i) or
				providing relief recommended by the Commission pursuant to subsection (a) or
				(i) would cause serious harm to the economic interests or to the national
				security of the of the United
				States.
								;
					(9)in subsection (l),
			 by amending paragraph (1) to read as follows:
					
						(1)The President’s decision under
				subsection (k) shall be submitted to the Committee on Finance of the Senate and
				the Committee on Ways and Means of the House of Representatives and shall be
				published in the Federal Register within 15 days of the decision. In the
				submission to the committees and in publication in the Federal Register, the
				President shall include the reasons for the decision and the scope and duration
				of any action taken. If the President takes action that differs from the action
				recommended by the Commission under subsection (f) or declines to take action
				pursuant to subsection (k)(2), the President shall state in detail the reasons
				for such action or
				inaction.
						;
				(10)by redesignating
			 subsections (m) through (o) as subsections (n) through (p),
			 respectively;
				(11)by inserting
			 after subsection (l) the following new subsection:
					
						(m)Implementation of
				action recommended by Commission(1)If the President takes
				action that differs from the action recommended by the Commission under
				subsection (f) or declines to take action pursuant to subsection (k)(2)(B)(i),
				the action recommended by the Commission under subsection (f) shall take effect
				(as provided in subsection (n)(2)) upon the enactment of a joint resolution
				described in paragraph (2) within the 90-day period beginning on the date on
				which the President’s decision is transmitted to the Congress pursuant to
				subsection (l).
							(2)For purposes of this section, the
				term joint resolution means a joint resolution of the 2 Houses of
				the Congress, the sole matter after the resolving clause of which is as
				follows: That the Congress does not approve the action taken by, or the
				determination of, the President under section 421 of the Trade Act of 1974,
				notice of which was transmitted to the Congress on ______., with the
				blank space being filled with the appropriate case number and date.
							(3)The provisions of section 152(b),
				(c), (d), (e), and (f) of the Trade Act of 1974 (19 U.S.C. 2192(b), (c), (d),
				(e), and (f)) shall apply to joint resolutions under this
				section.
							;
				(12)in subsection (n),
			 as redesignated, by striking Import relief under this section
			 and all that follows to the end period and inserting the following:
					
						(1)Except as provided in paragraph (2),
				import relief under this section shall take effect not later than 15 days after
				the President’s determination to provide such relief.
						(2)If the action recommended by the
				Commission takes effect pursuant to subsection (m), the President shall, within
				15 days after the date of the enactment of the joint resolution referred to in
				subsection (m), proclaim the action recommended by the Commission under
				subsection (f). Such action shall take effect not later than 15 days after the
				date of the President’s
				proclamation.
						;
				(13)in subsection
			 (o), as redesignated—
					(A)in paragraph (1),
			 by striking 6-month and inserting 1-year;
			 and
					(B)in paragraph (3),
			 by inserting or (m) after subsection (k);
			 and
					(14)in subsection
			 (p), as redesignated—
					(A)in paragraph (1),
			 by inserting or (m) after subsection (k);;
			 and
					(B)in paragraph (3),
			 by striking subsection (m) and inserting subsection
			 (n).
					208.Application of
			 amendments to goods from Canada and MexicoPursuant to section 1902 of the North
			 American Free Trade Agreement and section 408 of the North American Free Trade
			 Agreement Implementation Act (19 U.S.C. 3438), any amendments made by this
			 title to title VII of the Tariff Act of 1930 shall apply to goods from Canada
			 and Mexico.
			209.Rule of
			 constructionThe amendments
			 made by this title shall not be construed to affect the interpretation of any
			 provision of law amended by such sections as such provisions of law were in
			 effect on the day before the date of the enactment of this Act.
			IIIEnforcement of
			 health and safety laws and intellectual property rights at U.S. borders
			 
			AImport
			 safety
				301.DefinitionsIn this subtitle:
					(1)CommissionerExcept
			 as otherwise provided, the term Commissioner means the
			 Commissioner responsible for U.S. Customs and Border Protection.
					(2)International
			 supply chainThe term international supply chain
			 means the end-to-end process for transporting goods to or from the United
			 States beginning with the point of origin (including manufacturer, supplier, or
			 vendor) through the point of distribution to the destination.
					(3)Relevant
			 departments and agenciesThe term relevant departments or
			 agencies means—
						(A)the Department of
			 Agriculture;
						(B)the Department of
			 Commerce;
						(C)the Department of
			 Health and Human Services;
						(D)the Department of
			 Homeland Security;
						(E)the Department of
			 Transportation;
						(F)the Consumer
			 Product Safety Commission;
						(G)the Environmental
			 Protection Agency;
						(H)the Federal Trade
			 Commission; and
						(I)any other
			 appropriate department or agency, as determined by the Secretary, acting
			 through the Commissioner, with responsibilities regarding the health or safety
			 of goods.
						(4)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 the Treasury.
					302.Obtaining data
			 on goods destined for importation into the United States
					(a)Uniform system
			 to uniquely identify imports and participants in the international supply
			 chain
						(1)EstablishmentThe
			 Secretary, acting through the Commissioner, shall, in consultation with the
			 heads of the relevant departments and agencies, establish a government-wide,
			 uniform data system to uniquely identify all goods imported or destined for
			 importation into the United States and, with respect to such goods, all
			 importers of record, foreign manufacturers, foreign processing facilities,
			 foreign exporters, foreign suppliers, and ultimate consignees. The system shall
			 contain unique identifiers for each participant in the international supply
			 chain. The unique identifiers shall be incorporated into the International
			 Trade Data System established under section 411(d) of the Tariff Act of 1930
			 and into the Automated Commercial Environment, so as to permit departments and
			 agencies to share and exchange authorized data on such goods, importers,
			 manufacturers, facilities, exporters, and suppliers.
						(2)Timing and
			 reportsThe Secretary, acting
			 through the Commissioner, shall—
							(A)establish the
			 uniform system under paragraph (1) not later than one year after the date of
			 the enactment of this Act; and
							(B)report to the Congress, not later than the
			 end of the 120-day period beginning on such date of enactment, and each 120-day
			 period thereafter until the uniform system has been established, on the
			 progress in establishing the uniform system.
							(b)Cargo
			 informationSection 343(a) of the Trade Act of 2002 (19 U.S.C.
			 2071 note) is amended—
						(1)in paragraph (2),
			 by striking the period and inserting the following: and, in the case of
			 cargo destined for importation into the United States, to ensure that the cargo
			 complies with those requirements imposed by the laws and regulations of the
			 United States with respect to health and safety that are administered by the
			 Department of Agriculture, the Department of Health and Human Services, the
			 Department of Transportation, the Environmental Protection Agency, the Consumer
			 Product Safety Commission, the Federal Trade Commission, and other relevant
			 departments and agencies of the United States.; and
						(2)in paragraph (3)(F), by striking
			 cargo safety and security and and inserting the following:
			 cargo safety and security, for ensuring that imported goods comply with
			 requirements under the laws and regulations of the United States relating to
			 health and safety, as described in paragraph (2), and for targeting by U.S.
			 Customs and Border Protection of cargo for failure to comply with such
			 requirements, and for.
						(c)Development of
			 health and safety rule sets for automated targeting systemThe Secretary, acting through the
			 Commissioner, shall consult with the heads of the relevant departments and
			 agencies to develop rule sets for identifying, including through the Automated
			 Targeting System, cargo that violates laws or regulations of the United States
			 with respect to health or safety that are administered by the relevant
			 departments and agencies.
					(d)Reports on
			 International trade data systemSection 411(d)(4)(B) of the
			 Tariff Act of 1930 (19 U.S.C. 1411(d)(4)(B)) is amended by inserting before the
			 semicolon the following: , in particular the progress of the United
			 States Customs and Border Protection, the Department of Health and Human
			 Services, the Department of Transportation, the Environmental Protection
			 Agency, the Consumer Product Safety Commission, the Federal Trade Commission,
			 and other appropriate departments and agencies in implementing
			 ITDS.
					303.Interagency
			 coordination
					(a)Access to
			 ACEThe Commissioner shall
			 ensure that appropriate officials of the relevant departments and agencies have
			 access to the Automated Commercial Environment for purposes of identifying
			 cargo destined for importation into the United States as high
			 risk with respect to public health or safety under the laws
			 administered by those departments and agencies.
					(b)Communication and
			 response protocolsThe
			 Secretary, acting through the Commissioner, shall take the necessary steps to
			 implement protocols with the heads of the relevant departments and agencies
			 that ensure rapid communication with and response by those departments and
			 agencies upon the discovery of goods destined for importation into the United
			 States that may pose a risk to public health or safety.
					(c)Interdepartmental
			 procedures; leveraging of resources at ports of entryThe Secretary, acting through the
			 Commissioner, shall, in consultation with the heads of the relevant departments
			 and agencies—
						(1)develop uniform interagency procedures,
			 where appropriate, for clearing and controlling imported goods at ports of
			 entry, including procedures to streamline the entry process and facilitate the
			 exchange of information and intelligence, processing of samples, providing
			 training (where necessary) to keep the relevant departments and agencies
			 updated on import requirements at the border, and other forms of interagency
			 cooperation; and
						(2)take the necessary steps so that, in order
			 to ensure that imported cargo does not pose risks to the public health or
			 safety under laws administered by the relevant departments and agencies,
			 personnel of the relevant department or agency or U.S. Customs and Border
			 Protection officers are available to inspect and sample the cargo at the port
			 of entry in the United States.
						The
			 Secretary shall enter into such arrangements as are appropriate to ensure that
			 U.S. Customs and Border Protection officers are authorized to inspect and
			 sample cargo under paragraph (2).304.Development of
			 import safety program
					(a)EstablishmentThe Secretary, acting through the
			 Commissioner, shall, in consultation with the Advisory Committee on Import
			 Safety and Intellectual Property Rights Enforcement established pursuant to
			 section 362 of this Act, establish a voluntary government-private sector
			 program (to be known as the Import Safety Program) to ensure
			 that all goods in the international supply chain do not pose risks to public
			 health or safety, and to facilitate the movement of such goods through the
			 international supply chain. Under the program—
						(1)eligible entities
			 described in subsection (d) voluntarily agree to abide by the minimum
			 requirements under subsection (b); and
						(2)the Secretary
			 agrees to expedite the movement of the goods of such persons through the
			 inspection process and to provide other benefits to participants meeting or
			 exceeding the requirements of the Import Safety Program.
						(b)Minimum
			 requirements
						(1)In
			 generalThe Secretary, acting through the Commissioner, shall
			 establish the minimum requirements for eligible entities described in
			 subsection (d) seeking to participate in the Import Safety Program and review
			 such requirements at least once every year and update such requirements as
			 necessary. In establishing such requirements, the Secretary shall—
							(A)require that each
			 such eligible entity applying be a participant in the C–TPAT program under
			 subtitle B of title II of the SAFE Port Act (in this section referred to as
			 C–TPAT; 6 U.S.C. 961 et seq.); and
							(B)incorporate standards for the
			 following:
								(i)Controls for
			 ensuring the eligible entity’s compliance with health and safety standards
			 under the laws and regulations of the United States for goods moved by the
			 eligible entity through the international supply chain.
								(ii)Tracking and maintaining records on goods
			 moved by the eligible entity through the international supply chain.
								(iii)Documentation of controls referred to in
			 clause (i), including maintenance of testing results.
								(iv)Access by the
			 Secretary to the eligible entity’s business records for review.
								(v)Access by the Secretary to vendor and
			 supplier information.
								(vi)Such other
			 factors as the Secretary determines are necessary.
								(2)Specific
			 requirementsAn applicant seeking to participate in the Import
			 Safety Program must—
							(A)demonstrate a
			 history of moving cargo in the international supply chain in compliance with
			 health and safety standards under the laws and regulations of the United
			 States;
							(B)have procedures in
			 place to ensure that the cargo is not subject to an Import Alert of the Food
			 and Drug Administration or to any voluntary or mandatory recall imposed because
			 of a potential risk to public health or safety;
							(C)have in place internal controls and
			 product-testing regimes to ensure compliance with health and safety standards
			 under the laws and regulations of the United States, including compliance by
			 the applicant’s suppliers with such health and safety standards; and
							(D)conduct an
			 assessment of its supply chain based upon health and safety criteria
			 established by the Secretary, acting through the Commissioner.
							(c)CoordinationThe Secretary shall coordinate with the
			 heads of the relevant departments and agencies for purposes of verifying the
			 compliance of imported goods with health and safety standards under subsection
			 (b)(1)(B)(i).
					(d)Eligible
			 entitiesImporters,
			 producers, sellers, ultimate consignees, and other entities in the
			 international supply chain and intermodal transportation system are eligible to
			 apply to voluntarily enter into the Import Safety Program.
					(e)ValidationThe Secretary, acting through the
			 Commissioner, shall validate the compliance of each participant in the Import
			 Safety Program with the requirements under this section. Such validation shall,
			 to the extent practicable, be completed no later than 1 year after the
			 applicant is accepted into the Import Safety Program, in accordance with a
			 schedule and guidelines that the Secretary, acting through the Commissioner,
			 shall establish.
					(f)RevalidationThe
			 Secretary, acting through the Commissioner, shall develop and implement—
						(1)a
			 revalidation process for all participants in the Import Safety Program that
			 shall be conducted not less frequently than once during each 5-year period
			 after the initial validation under subsection (e); and
						(2)an annual plan for
			 revalidation that includes—
							(A)performance
			 measures;
							(B)an assessment of
			 the personnel needed to perform the revalidations; and
							(C)the number of
			 participants that will be revalidated during the following year.
							305.Information
			 exchange processThe
			 Secretary, acting through the Commissioner, shall work with importers and other
			 interested persons and other entities in the private and public sectors to
			 develop a process through which—
					(1)persons and other
			 entities in the private and public sectors can report critical information
			 relating to the safety of imported goods in a timely manner at one virtual
			 location through existing information-sharing systems; and
					(2)the Secretary can share such information
			 with private and public entities, consistent with the protection of business
			 confidential information.
					306.TrainingThe Secretary, acting through the
			 Commissioner, shall ensure that U.S. Customs and Border Protection personnel
			 receive appropriate training in order to carry out this subtitle and the
			 amendments made by this subtitle.
				307.Sanctions on
			 certain suppliers
					(a)List of
			 suppliers with inadmissable imported productsUpon the development of unique identifiers
			 under section 302(a), the Secretary, acting through the Commissioner, shall
			 establish and maintain a list of importers of record, foreign manufacturers,
			 foreign processing facilities, foreign exporters, and foreign suppliers whose
			 imported products have been determined to be inadmissible into the United
			 States or have been the subject of recalls in the United States because of
			 violations of health or safety standards.
					(b)Sanctions
						(1)In
			 generalThe Secretary, acting through the Commissioner, shall
			 establish sanctions to be imposed on entities on the list described in
			 subsection (a), taking into account the number of occurrences on which the
			 products of the entity concerned have been determined to be inadmissible or
			 have been the subject of recalls in the United States and the severity of the
			 violation of law that was the basis for such determination or recall. Such
			 sanctions shall include the following:
							(A)In the case of a
			 first occurrence, an increase in the bond required to be posted for imports of
			 the products of the entity concerned.
							(B)Increased
			 inspection of up to 100 percent of the products of the entity concerned, in the
			 case of a second occurrence of a violation within 6 months after the first
			 occurrence of the same violation; and
							(C)A prohibition on
			 imports of the products of an entity whose products have repeatedly been the
			 subject of such a determination or recall, or in a case in which the products
			 concerned caused bodily injury or death, for a period of time determined by the
			 Secretary, acting through the Commissioner, but generally not less than 6
			 months or until the relevant department or agency with the authority to
			 determine the admissibility of the products verifies that the banned products
			 are in compliance with the relevant health or safety standards. Products
			 subject to the prohibition shall be the same type of products as those
			 determined to be inadmissible or subject to the recall, and any other type of
			 product that is subject to the same standard as the one violated by the
			 entity.
							(2)Determination of
			 repeatedlyIn determining under paragraph (1)(C)
			 whether the products of an entity have repeatedly been the
			 subject of a determination of inadmissibility or recall, the Secretary, acting
			 through the Commissioner, shall take into account not only the number of such
			 determinations but the seriousness of the violation of health or safety
			 standards that gave rise to any such determination.
						(c)Availability to
			 public
						(1)In
			 generalThe Secretary, acting through the Commissioner, shall
			 make public, including through the official website of U.S. Customs and Border
			 Protection and, as appropriate, any other Federal department or agency website
			 relating to health or safety matters, the names of all importers of record,
			 foreign manufacturers, foreign processing facilities, foreign exporters, and
			 foreign suppliers who have been made subject to a prohibition on imports under
			 subsection (b)(1)(C) that has become final under subsection (f), and the
			 products that are subject to the prohibition. If an entity subject to such a
			 prohibition files, in the appropriate Federal court, an appeal of the
			 determination of the Secretary imposing the prohibition, such appeal shall also
			 be made public in accordance with the preceding sentence.
						(2)UpdatingThe
			 information made public under paragraph (1) shall be updated as frequently as
			 necessary to keep the information current.
						(d)Alert system in
			 ACEThe Commissioner shall
			 establish in the Automated Commercial Environment an alert system notifying the
			 relevant departments and agencies of the identity of all importers of record,
			 foreign manufacturers, foreign processing facilities, foreign exporters, and
			 foreign suppliers described in subsections (a) and (b).
					(e)Mitigating
			 actionsThe Secretary, acting through the Commissioner, in
			 consultation with the heads of the relevant departments and agencies, shall
			 establish actions that an entity that is on the list established under
			 subsection (a) or is subject to a sanction under subsection (b) may take to
			 warrant removal from the list or removal of the sanction, as the case may
			 be.
					(f)Administrative
			 appealAny importer of
			 record, foreign manufacturer, foreign processing facility, foreign exporter, or
			 foreign supplier may appeal a decision of the Secretary under subsection (a) or
			 (b) by filing the appeal not later than 30 days after the date of the decision.
			 The Secretary shall issue a determination on the appeal not later than 90 days
			 after the appeal is filed. The Secretary shall issue regulations establishing
			 procedures for the appeals process under this subsection not later than 18
			 months after the date of the enactment of this Act.
					308.Report to
			 CongressThe Secretary, acting
			 through the Commissioner, shall submit to the Congress, not later than
			 September 30 of each year, a report on the actions taken to carry out this
			 subtitle.
				BStrengthening
			 enforcement of intellectual property rights at U.S. borders
				1Coordination of
			 enforcement of intellectual property rights 
					311.DefinitionsIn this subtitle:
						(1)Advisory
			 committeeThe term
			 Advisory Committee means the Advisory Committee on Import Safety
			 and Intellectual Property Rights Enforcement established pursuant to section
			 362 of this Act.
						(2)Assistant
			 Secretary for ICEThe term Assistant Secretary for
			 ICE means the Assistant Secretary for U.S. Immigration and Customs
			 Enforcement.
						(3)CommissionerThe
			 term Commissioner means the Commissioner responsible for U.S.
			 Customs and Border Protection.
						(4)Counterfeiting;
			 counterfeit goods
							(A)CounterfeitingThe
			 term counterfeiting means activities related to production of or
			 trafficking in goods, including packaging, that bear a spurious mark or
			 designation that is identical to or substantially indistinguishable from a mark
			 or designation protected under the trademark laws or related
			 legislation. 
							(B)Counterfeit
			 goodsThe term counterfeit goods means those goods
			 described in subparagraph (A).
							(5)CBPThe
			 term CBP means U.S. Customs and Border Protection.
						(6)DirectorThe term Director means the
			 Director of Intellectual Property Rights Enforcement of the Department of the
			 Treasury established in section 312.
						(7)Enforcement of
			 intellectual property rightsThe term enforcement of
			 intellectual property rights means activities to enforce copyrights,
			 patents, trademarks, and other forms of intellectual property, including
			 activities to control counterfeiting and piracy, and activities to enforce
			 exclusion orders issued by the United States International Trade Commission by
			 reason of any of subparagraphs (B) through (E) of subsection (a)(1) of section
			 337 of the Tariff Act of 1930 (19 U.S.C. 1337(a)(1)(B) through (E)).
						(8)Exclusion
			 orderThe term exclusion order means an order of
			 the United States International Trade Commission issued under section 337 (d)
			 or (e)of the Tariff Act of 1930 to exclude goods from entry into the United
			 States.
						(9)ICEThe
			 term ICE means U.S. Immigration and Customs Enforcement.
						(10)Piracy; pirated
			 goods
							(A)PiracyThe
			 term piracy means activities related to production of or
			 trafficking in unauthorized copies or phonorecords of works protected under
			 copyright law or related legislation.
							(B)Pirated
			 goodsThe term pirated goods means those copies or
			 phonorecords described in subparagraph (A).
							(11)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 the Treasury.
						312.Director of
			 Intellectual Property Rights Enforcement
						(a)EstablishmentThere
			 is established within the Department of the Treasury the position of Director
			 of Intellectual Property Rights Enforcement.
						(b)AppointmentThe
			 Director shall be appointed by the Secretary, and shall be responsible to and
			 shall report directly to the Deputy Secretary of the Treasury.
						(c)DutiesThe
			 Director shall—
							(1)coordinate all
			 activities of the Department of the Treasury involving the enforcement of
			 intellectual property rights, with particular reference to the activities of
			 CBP and ICE;
							(2)oversee the
			 development and implementation of the strategic plan for the enforcement of
			 intellectual property rights required under section 313;
							(3)coordinate the
			 policy and regulatory changes set forth in chapter 4;
							(4)serve as staff
			 representative of the Department of the Treasury in interagency bodies with
			 responsibility for coordination of activities involving the enforcement of
			 intellectual property rights;
							(5)conduct an
			 evaluation of the effectiveness of the organizational structure of CBP for
			 reducing the entry into the United States of counterfeit or pirated goods,
			 goods in violation of exclusion orders, and other goods in violation of other
			 intellectual property rights; and
							(6)carry out other duties, as assigned by the
			 Secretary or Deputy Secretary of the Treasury, to improve the effectiveness of
			 the efforts of the Department of the Treasury under the laws within its
			 jurisdiction with respect to enforcement of intellectual property
			 rights.
							313.Strategic plan
			 for the enforcement of intellectual property rights
						(a)In
			 generalThe Director shall
			 develop, for approval by the Deputy Secretary of the Treasury, an annual
			 strategic plan for the enforcement of intellectual property rights.
						(b)ConsultationIn
			 developing the annual strategic plan required under subsection (a), the
			 Director shall consult with—
							(1)the CBP
			 coordinator of intellectual property enforcement activities and the ICE
			 coordinator of intellectual property enforcement authorities appointed under
			 section 314;
							(2)all other entities within the Department of
			 the Treasury with expertise and experience in the enforcement of intellectual
			 property rights;
							(3)the Advisory
			 Committee;
							(4)other agencies of the executive branch
			 engaged in the enforcement of intellectual property rights, including any
			 officials designated to coordinate such enforcement efforts on an interagency
			 basis; and
							(5)officials from foreign law enforcement
			 agencies and international organizations, including the World Customs
			 Organization, with experience and expertise in border control measures relating
			 to the enforcement of intellectual property rights.
							(c)Contents of
			 planThe annual strategic
			 plan shall set forth objectives, goals, and strategies for more effective use
			 of the authorities of CBP and ICE relating to the enforcement of intellectual
			 property rights, and shall—
							(1)provide for
			 specific measurement of the current effectiveness of enforcement tools,
			 including targeting, examination, post-entry auditing, and penalty
			 actions;
							(2)give priority to
			 those enforcement tools determined under paragraph (1) to be most
			 effective;
							(3)identify best practices, both in the United
			 States and abroad, in the enforcement of intellectual property rights, taking
			 into account the practices of enforcement authorities of other countries, and
			 implement those practices;
							(4)identify and apply the specific performance
			 measures to be used to evaluate the progress of CBP and ICE in improving the
			 effectiveness of its efforts relating to the enforcement of intellectual
			 property rights;
							(5)address border control programs
			 administered by CBP and ICE at ports of entry for passengers and freight, and
			 at points of entry for postal and courier services, as well as for goods in
			 transit through United States ports and in the process of being exported from
			 the United States;
							(6)recommend the optimal feasible allocation
			 of human, financial, physical, and technological resources that CBP and ICE
			 should use to achieve the goals of the annual strategic plan;
							(7)report on the key activities of CBP and ICE
			 during the preceding year in the enforcement of intellectual property rights;
			 and
							(8)contain such other information as the
			 Director considers appropriate to convey what CBP and ICE will do, over the
			 ensuing year, with respect to the enforcement of intellectual property rights
			 and reduce the costs that violations of intellectual property rights impose on
			 the United States economy and public safety.
							(d)Submission to
			 CongressUpon the approval of
			 the annual strategic plan by the Deputy Secretary of the Treasury, the Deputy
			 Secretary of the Treasury, after ensuring its consistency with relevant
			 interagency strategic plans for the enforcement of intellectual property
			 rights, shall transmit the annual strategic plan to the Committee on Finance of
			 the Senate and the Committee on Ways and Means of the House of Representatives,
			 along with any recommendations of the Department of the Treasury for statutory
			 changes or funding authorizations needed to improve the effectiveness of the
			 Department’s efforts in the enforcement of intellectual property rights.
						(e)TimingThe
			 Deputy Secretary of the Treasury shall submit the annual strategic plan under
			 subsection (d) not later than 180 days after the date of the enactment of this
			 Act and annually thereafter.
						314.CBP and ICE
			 coordinators
						(a)CBP
			 Coordinators
							(1)AppointmentThe Commissioner shall appoint a CBP
			 coordinator of intellectual property rights enforcement activities (in this
			 chapter referred to as the CBP Coordinator), who shall report
			 directly to the Commissioner.
							(2)DutiesThe
			 CBP Coordinator shall—
								(A)assist the
			 Director of Intellectual Property Rights Enforcement of the Department of the
			 Treasury in the development of the annual strategic plan, and coordinate the
			 implementation of those aspects of the plan that involve CBP;
								(B)coordinate all efforts, at all ports of
			 entry and elsewhere, carried out by CBP in the enforcement of intellectual
			 property rights, including training and staffing;
								(C)supervise the
			 implementation of those aspects of the regulatory and policy reforms set out in
			 this title that involve CBP; and
								(D)carry out such other duties, as assigned by
			 the Commissioner, the purpose of which is to improve the performance of CBP in
			 the enforcement of intellectual property rights.
								(b)ICE
			 coordinator
							(1)AppointmentThe Assistant Secretary for United States
			 Immigration and Customs Enforcement shall appoint an ICE coordinator of
			 intellectual property enforcement activities (referred to in this chapter as
			 the ICE Coordinator), who shall report directly to the Assistant
			 Secretary for ICE.
							(2)DutiesThe
			 ICE Coordinator shall—
								(A)assist the
			 Director of Intellectual Property Rights Enforcement of the Department of the
			 Treasury in the development of the annual strategic plan, and coordinate the
			 implementation of those aspects of the plan that involve ICE;
								(B)coordinate all efforts carried out by ICE
			 the enforcement of intellectual property rights, including training and
			 staffing;
								(C)supervise the
			 implementation of those aspects of the regulatory and policy reforms set out in
			 this title that involve ICE; and
								(D)carry out such other duties, as assigned by
			 the Assistant Secretary for ICE, the purpose which is to improve the
			 performance of ICE in the enforcement of intellectual property rights.
								2Regulatory and
			 policy improvements against counterfeiting and piracy
					321.In
			 general
						(a)Commissioner’s
			 responsibilitiesThe Commissioner, acting through the CBP
			 Coordinator, shall undertake the initiatives provided in this chapter.
						(b)CBP Coordinator’s
			 responsibilitiesExcept as otherwise provided in this chapter,
			 the CBP Coordinator shall—
							(1)prepare an annual
			 report on activities carried out under this chapter; and
							(2)provide the annual
			 report to the Director of Intellectual Property Rights Enforcement of the
			 Department of the Treasury in a timely manner that will permit its inclusion in
			 the annual strategic plan prepared under section 313.
							322.Identification
			 of certain unlawful goods
						(a)In
			 generalThe Secretary, acting through the Commissioner, shall
			 accelerate efforts to apply risk assessment modeling techniques to border
			 enforcement activities to combat counterfeiting and piracy. These efforts shall
			 include, but not be limited to—
							(1)preparing a report
			 and evaluation on CBP’s pilot project in risk assessment modeling with respect
			 to shipments of counterfeit or pirated products;
							(2)expanding the
			 pilot project to include development of a rule set for the Automated Targeting
			 System; and
							(3)developing a plan
			 for the development, testing, evaluation, and continuous improvement of risk
			 assessment modeling techniques for purposes of targeting goods that violate
			 intellectual property rights.
							(b)Inclusion in
			 strategic planThe report specified in subsection (a)(1), and the
			 plan specified in subsection (a)(3), shall be included in the annual strategic
			 plan that is prepared under section 313.
						323.Training in new
			 technologies
						(a)Training of
			 personnelThe Commissioner
			 shall consult with the Advisory Committee to determine the feasibility of
			 training CBP personnel in the use of new technological means for detecting and
			 identifying, at ports of entry, counterfeit and pirated goods, and goods that
			 are the subject of exclusion orders, whether for entry into the United States
			 or in transit to other destinations.
						(b)Identification
			 of technologies and sources of trainingIn consultation with the Advisory
			 Committee, the Commissioner shall identify—
							(1)new technologies with the cost-effective
			 capability to detect and identify goods described in subsection (a) at ports of
			 entry, and
							(2)economical sources
			 of training CBP personnel in using such new technologies,
							to the extent such training is
			 determined to be feasible under subsection (a).(c)Regulatory and
			 policy changesThe Comptroller General of the United States shall
			 provide to the Congress a report analyzing the costs and benefits of allowing
			 necessary regulatory and policy changes to enable the receipt of donations of
			 hardware, software, equipment, and similar technologies, and the acceptance of
			 training and other support services, from the private sector, to facilitate the
			 achievement of the purposes of this section.
						324.Disclosure of
			 information and samples of shipments to intellectual property
			 ownersThe Commissioner shall
			 make the necessary regulatory and policy changes to—
						(1)increase
			 disclosure to owners of copyrights, trademarks, patents, and other forms of
			 intellectual property of information about shipments of goods that have been
			 detained at ports of entry on suspicion that their importation into, or transit
			 through, the United States would violate the intellectual property rights of
			 the owners of those rights, including—
							(A)disclosing the
			 identities and contact information of all parties involved in the shipments,
			 including importers, exporters, declarants, consignees, freight forwarders, and
			 warehouse owners;
							(B)providing
			 documents relating to the shipments; and
							(C)identifying points
			 of origin and destination of the shipments; and
							(2)improve the process of making available to
			 representatives of owners of copyrights, trademarks, patents, and other forms
			 of intellectual property, in an efficient and cost-effective manner, samples of
			 shipments of goods suspected of infringing intellectual property rights, for
			 the purpose of inspection or analysis.
						325.Improvements to
			 recordation process
						(a)Improvements in
			 recordation processThe Commissioner shall make the necessary
			 regulatory and policy changes to ensure that the system for recordation of
			 copyrights, trademarks, and other forms of intellectual property that may be
			 subject to recordation does not impede the rapid seizure of goods that infringe
			 the rights of the owners of such copyrights, trademarks, and other forms of
			 intellectual property.
						(b)Simultaneous
			 recordation
							(1)In
			 generalIn consultation with the Under Secretary of Commerce for
			 Intellectual Property and Director of the United States Patent and Trademark
			 Office, and the Register of Copyrights, the Commissioner shall provide a system
			 whereby trademarks may be recorded with CBP simultaneously with the issuance of
			 trademark registration, and whereby copyrights of audiovisual works and sound
			 recordings may be recorded with CBP simultaneously with the filing of an
			 application for a certificate of copyright registration or an application for
			 registration of another intellectual property right under title 17, United
			 States Code.
							(2)DefinitionsIn
			 this subsection, the terms audiovisual works and sound
			 recordings have the meanings given those terms in section 101 of title
			 17, United States Code.
							326.Identification
			 of low-risk shippers
						(a)Voluntary
			 certification programThe Commissioner shall create a voluntary
			 certification program, comparable to the Import Safety Program established
			 under section 304, for low-risk shippers that have taken specific measures to
			 strengthen and protect their supply chains to prevent the infiltration into the
			 international supply chain of counterfeit and pirated goods, goods that are the
			 subject to exclusion orders, and goods that violate other forms of intellectual
			 property rights.
						(b)Self-certifications;
			 verificationsThe program under subsection (a) shall generally
			 operate on a self-certification basis, except that the Commissioner shall
			 identify any circumstances in which third party verifications and attestations
			 are required for inclusion in the program, which may include importations from
			 the People’s Republic of China.
						(c)Expedited
			 movementThe Commissioner shall create incentives for shippers to
			 participate in the certification program, including providing expedited
			 movement of the goods of the shippers through the customs inspection
			 process.
						(d)DefinitionIn
			 this section, the term international supply chain has the
			 meaning given that term in section 301.
						327.Watch
			 List database
						(a)In
			 generalThe Commissioner
			 shall prepare a plan for the implementation of a Watch List
			 database of importers, shippers, freight forwarders, and other participants in
			 the import, export, and transshipment process, whose activities merit
			 additional scrutiny at ports of entry with respect to the risk of importation
			 or transshipment of counterfeit or pirated goods and goods that are the subject
			 to exclusion orders.
						(b)Working
			 groupsThe Commissioner shall consult with the Advisory Committee
			 on the development of criteria for the Watch List
			 database.
						(c)Information
			 sourcesThe plan under subsection (a) shall identify legitimate
			 information sources for the database from within CBP, from other law
			 enforcement sources, and from the private sector.
						(d)Criteria for
			 access to databaseThe plan under subsection (a) shall specify
			 criteria under which the database should be made available to qualified CBP and
			 other law enforcement officers, for intelligence purposes, and for use in
			 flagging and diverting for enhanced scrutiny shipments to ports of entry that
			 are associated with entities listed in the database.
						(e)Other
			 mattersThe plan under subsection (a) shall identify any
			 regulatory or policy changes that the Department of the Treasury would make in
			 order to bring the database into operation, as well as any recommendations for
			 needed changes to legislation to make the database more effective. The plan
			 shall also include budget estimates for implementation and operation of the
			 database, and for evaluation of its effectiveness, and a timetable for such
			 implementation.
						(f)TimingThe
			 Commissioner shall complete the plan in a timely fashion that will permit its
			 inclusion in the first annual strategic plan prepared under section 313.
						328.Civil fines for
			 importation of pirated or counterfeit goods
						(a)Limitation on
			 mitigation, dismissal, and vacation of finesUnless otherwise ordered by a court of
			 competent jurisdiction, any civil fine imposed pursuant to section 526(f) of
			 the Tariff Act of 1930 (19 U.S.C. 1526(f))—
							(1)may not be
			 mitigated, except pursuant to regulations issued by the Commissioner;
			 and
							(2)may not be
			 dismissed or vacated, except pursuant to regulations issued by the Commissioner
			 that require the specific approval of the Commissioner or the Commissioner’s
			 designee for such dismissal or vacation.
							(b)Extraordinary
			 casesIn issuing regulations under subsection (a), the
			 Commissioner shall ensure that the mitigation, dismissal, or vacation of civil
			 fines for involvement in the importation, exportation, or transshipment of
			 pirated or counterfeit goods is limited to extraordinary cases in which the
			 interests of justice will clearly be served by such action.
						(c)Report to
			 CongressThe Commissioner shall, not later than 180 days after
			 the date of the enactment of this Act, report to the Committee on Finance of
			 the Senate and the Committee on Ways and Means of the House of Representatives
			 on the following:
							(1)Whether CBP
			 currently has the authority to employ effective collection techniques for
			 collecting civil fines it imposes on participants in the importation,
			 exportation, or transshipment of pirated or counterfeit goods.
							(2)If CBP lacks such
			 authority, the Commissioner’s recommendations for legislation to provide CBP
			 with such authority.
							(3)If CBP has such
			 authority, how CBP is using such authority, and with what results in terms of
			 increased collections of fines imposed.
							(4)The Commissioner’s
			 recommendations on whether, in specific cases, copyright or trademark owners
			 should be authorized to pursue and collect fines imposed because of activities
			 that infringe their intellectual property rights, and whether such copyright or
			 trademark owners should be allowed to retain some or all of the funds that they
			 collect.
							(5)Any other
			 recommendations for statutory, regulatory, or policy changes not under the
			 control of CBP that would improve the ability of CBP to impose civil fines, at
			 deterrent levels, on participants in trafficking in counterfeit or pirated
			 goods, and to collect the fines imposed.
							(d)DefinitionAs used in subsection (c), the term
			 effective collection techniques includes—
							(1)confiscation of
			 the proceeds of acts for which civil fines can be imposed;
							(2)seizure of and
			 execution upon property acquired with such proceeds;
							(3)imposition of
			 liens on the real or personal property of persons upon whom civil fines are
			 imposed;
							(4)use of bonds to
			 secure full payment of fines;
							(5)piercing the
			 corporate veil of corporations upon which civil fines are imposed, in order to
			 satisfy the fine from the assets of natural persons or of other legal persons;
			 and
							(6)engaging private
			 sector entities to collect civil fines imposed.
							3Training
			 enhancements
					331.International
			 training and technical assistance enhancementsThe Secretary shall take the necessary
			 steps—
						(1)to increase staffing and resources of
			 offices of CBP and ICE engaged in providing training and technical assistance
			 to the customs services and enforcement agencies of other countries in order to
			 improve the effectiveness of such foreign services and agencies in detecting,
			 intercepting, and imposing deterrent penalties upon the export, import, or
			 transshipment of counterfeit or pirated goods, goods that are the subject to
			 exclusion orders, and goods that violate other forms of intellectual property
			 rights;
						(2)to ensure that the Director, in order to
			 make the most efficient and effective use of training and technical assistance
			 resources—
							(A)coordinates the
			 international training and technical assistance activities of CBP and ICE as
			 part of the Director’s coordination responsibilities under subsections (c)(1)
			 and (c)(3) of section 312;
							(B)gives priority to
			 such activities in those countries where such programs can be carried out most
			 effectively and with the greatest benefit to protecting the intellectual
			 property rights of United States right holders;
							(C)takes steps to
			 minimize duplication, overlap, or inconsistency of international training and
			 technical assistance efforts; and
							(D)coordinates such activities of the
			 Department of the Treasury with international training and technical assistance
			 activities against counterfeiting and piracy carried out by other agencies, and
			 enhances the participation of Department of the Treasury personnel in
			 interagency training and technical assistance activities in this field.
							4New
			 legal tools for border enforcement
					341.Expanded
			 prohibitions on importation or exportation of counterfeit or pirated
			 goodsSection 526 of the
			 Tariff Act of 1930 (19 U.S.C. 1526) is amended—
						(1)in the section
			 heading, by inserting or
			 protected by copyright after trademark;
						(2)in subsection (e),
			 by inserting or exported from the United States after
			 imported into the United States;
						(3)in
			 subsection (f), by striking paragraph (1) and inserting the following:
							
								(1)Any person who
				engages in, directs, assists financially or otherwise, or aids and abets the
				importation or exportation of merchandise that is seized under subsection (e)
				of this section, or under regulations issued pursuant to section 603(c) of
				title 17, United States Code, shall be subject to a civil
				fine.
								;
				and
						(4)in subsection
			 (f)—
							(A)by redesignating
			 paragraph (4) as paragraph (5); and
							(B)by inserting after
			 paragraph (3) the following:
								
									(4)When the seizure giving rise to the
				civil fine is made under circumstances indicating that the importation or
				exportation was for the purpose of sale or public distribution of the good
				seized, the maximum fine amounts set forth in paragraphs (2) and (3) shall be
				tripled.
									.
							342.Declarations
			 regarding counterfeit and infringing merchandise
						(a)DeclarationsSection 485(a) of the Tariff Act of 1930
			 (19 U.S.C. 1485(a)), is amended—
							(1)in paragraph (1),
			 by striking Whether and inserting whether;
							(2)in paragraph (2),
			 by striking That and inserting that;
							(3)in paragraph
			 (3)—
								(A)by striking
			 That and inserting that; and
								(B)by striking
			 and after the semicolon;
								(4)in paragraph
			 (4)—
								(A)by striking
			 That and inserting that; and
								(B)by striking the
			 period and inserting a semicolon; and
								(5)by adding at the
			 end the following:
								
									(5)that the
				merchandise being imported does not bear a mark that is counterfeit as that
				term is defined in section 45 of the Act of July 5, 1946 (commonly referred to
				as the Trademark Act of 1946; 15 U.S.C. 1127);
									(6)that the
				merchandise is not an infringing copy or phonorecord or one whose making would
				have constituted an infringement of copyright if title 17, United States Code,
				had applied; and
									(7)that the
				merchandise—
										(A)does not violate
				an exclusion order of the United States International Trade Commission under
				section 337 (d) or (e) by reason of any of subparagraphs (B) through (E) of
				subsection (a)(1) of section 337; or
										(B)infringe any other
				intellectual property right not covered by subparagraph (A) or by paragraph (5)
				or
				(6).
										.
							(b)RegulationsThe
			 Secretary shall issue regulations requiring that the declarations required by
			 paragraphs (5), (6), and (7) of section 485(a) of the Tariff Act of 1930 be
			 made by all persons arriving in the United States with respect to articles
			 carried on their person or contained in their baggage.
						5Regulatory
			 authority
					351.Regulatory
			 authorityThe Secretary may
			 issue such regulations as are necessary to carry out this subtitle.
					CAdministrative
			 provisions
				361.DefinitionsIn this subtitle:
					(1)Assistant
			 Secretary for ICEThe term Assistant Secretary for
			 ICE means the Assistant Secretary for U.S. Immigration and Customs
			 Enforcement.
					(2)CommissionerThe
			 term Commissioner means the Commissioner responsible for U.S.
			 Customs and Border Protection.
					(3)CBPThe
			 term CBP means U.S. Customs and Border Protection.
					(4)ICEThe
			 term ICE means U.S. Immigration and Customs Enforcement.
					(5)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
					362.Advisory
			 Committee on Import Safety and Intellectual Property Enforcement
					(a)Establishment
						(1)In
			 generalThe Secretary, acting
			 through the Commissioner and the Assistant Secretary for ICE, shall establish
			 an advisory committee which shall be known as the Advisory Committee on
			 Import Safety and Intellectual Property Rights Enforcement (in this
			 section referred to as the Advisory Committee).
						(2)MembershipThe Advisory Committee shall consist of 20
			 members appointed by the Secretary. In making appointments to the Advisory
			 Committee, the Secretary shall ensure that—
							(A)the membership of
			 the Advisory Committee is representative of the individuals and organizations
			 affected by the enforcement of health or safety and intellectual property
			 rights by CBP and ICE;
							(B)at least one
			 member of the Advisory Committee is a representative of organized labor;
							(C)at least one
			 member of the Advisory Committee is a representative of consumer groups;
			 and
							(D)a majority of the
			 members of the Advisory Committee do not belong to the same political
			 party.
							(b)DutiesThe
			 Advisory Committee shall—
						(1)provide advice to
			 the Secretary, the Commissioner, and the Assistant Secretary for ICE on all
			 matters involving the enforcement of import safety and intellectual property
			 rights by CBP and ICE; and
						(2)submit an annual
			 report to the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives that shall—
							(A)describe the
			 operations of the Advisory Committee during the preceding year; and
							(B)set forth any recommendations of the
			 Advisory Committee regarding the enforcement of intellectual property rights by
			 CBP and ICE.
							(c)Presiding
			 officersThe Commissioner and the Assistant Secretary for ICE
			 shall preside over meetings of the Advisory Committee.
					363.Staffing
			 Enhancements at CBP
					(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to CBP such funds as may be necessary for
			 additional personnel (as determined in accordance with the Resource Allocation
			 Model established pursuant to section 301(h) of the Customs Procedural Reform
			 and Simplification Act of 1978 (19 U.S.C. 2075(h)) to carry out the additional
			 responsibilities of CBP under this title regarding the importation,
			 transshipment, and exportation of counterfeit or pirated goods, goods that are
			 the subject to exclusion orders, goods that violate other forms of intellectual
			 property rights, and goods that violate United States health or safety
			 laws.
					(b)AmendmentSection 301(h)(1) of the Customs Procedural
			 Reform and Simplification Act of 1978 (19 U.S.C. 2075(h)) is amended—
						(1)in subparagraph
			 (F), by striking and at the end;
						(2)in subparagraph
			 (G), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(H)enforcing provisions of law relating to
				health and
				safety.
								.
						364.Staffing
			 enhancements at ICEThere are
			 authorized to be appropriated to ICE such funds as may be necessary for
			 additional personnel to carry out the additional responsibilities of ICE under
			 this title regarding the enforcement of United States health and safety laws
			 and the enforcement of intellectual property rights, including for developing
			 and implementing a training program with respect to United States health and
			 safety laws and intellectual property rights for each ICE attaché office
			 outside the United States.
				DAuthorization of
			 appropriations
				371.Authorization
			 of appropriationsThere are
			 authorized to be appropriated for each fiscal year such sums as may be
			 necessary to carry out this title and the amendments made by this title.
				
